        Case 1:17-cv-02989-AT Document 771 Filed 08/10/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


DONNA CURLING, et al.,                   :
                                         :
       Plaintiffs,                       :
                                         :
v.                                       :         CIVIL ACTION NO.
                                         :         1:17-cv-2989-AT
BRAD RAFFENSPERGER, et al.,              :
                                         :
       Defendants.                       :


                                     ORDER

      Plaintiffs’ Joint Motion for Sanctions [Doc. 623] is pending before the Court.

Plaintiffs seek monetary sanctions of $297,368.49 against Defendants based on

their alleged obstructive discovery tactics in connection with the GEMS database.

      The Court DENIES WITHOUT PREJUDICE Plaintiffs’ motion and will

take up the issue of imposing purely monetary sanctions for alleged past discovery

abuses at the conclusion of this case along with other fee issues, as appropriate.

      IT IS SO ORDERED this 10th day of August, 2020.


                                       ___________________________
                                       AMY TOTENBERG
                                       UNITED STATES DISTRICT JUDGE
